EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Laurence M. Downes hereby certifies as follows: (a) I am the Chief Executive Officer of New Jersey Resources Corporation (the “Company”); (b) To the best of my knowledge, the Company’s Annual Report on Form 10-K for the year ended September 30, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or section 15 (d) of the Securities Exchange Act of 1934, as amended; and (c) To the best of my knowledge, based upon a review of the Report, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. NEW JERSEY RESOURCES CORPORATION Date: November 21, By: /s/ Laurence M.
